On Plaintiff’s Application for Behearing.
In the opinion heretofore handed down in this case, it is said:
“The property purchased by De Young (plaintiff’s author in title) was separated from Tenth street by lot 1, which was represented and sold as having 30 feet front on Madison street; and, if lot 1 were still there, the side line of plaintiff’s lot 2 would still be 30 feet from the line of the street, and that is the way in which it is represented on Pilie’s plat. But we have found that lot 1 has been thrown into and made part of the street, from which it follows that the lot now bordex-ing on the street is that designated as lot 2 on the Bothaas plat, so that the Pilie plat, in representing lot 2 as still separated from the street by a lot (to which no number is given) 30 feet wide, is incorrect in ■that it places the side line of lot 2 30 feet further away from the original line of the street than it was when the survey was made, although neither line has changed its position nor could have done so since that event. * * * In any case, plaintiff is now and as between her and the defendant entitled to a frontage of 90 feet on Dante street, "beginning at the present corner of Claiborne avenue and running in the direction of Nerón street to the line separating lot 3 from lot 4, as shown by both the Bothaas and Pilie plats of survey.”
And the decree rejects plaintiff’s claim “to any part of lot 4, as delineated on the plot * * * by Bothaas,” and fixes “as the bound*984ary of her property, on the Nerón street side, the line between said lots 4 and 3, as per said plat,” etc.
It is evident that the conclusion reached was that “plaintiff is now and as between her and the defendant entitled to a frontage of 90 feet on Dante street, beginning at the present corner of Claiborne avenue and running in the direction of Nerón street,” and that the subsequent language of the opinion and of the decree fixing the line on the Nerón street side as between lots 4 and 3, “as shown by both the Rothaas and Pilie plats,” was mere inadvertence, since the present corner of Claiborne avenue is formed by the lot 2 originally purchased by plaintiff’s author from Philip Ilarty (lot 1 having been found to have been taken into the street), and 90 feet in the direction of Nerón street carries plaintiff’s property (lots 2, 3, and 4) to the line between lots 4 and 5, as per the Rothaas plat.
It is therefore ordered that the decree heretofore handed down be recast and amended so as to read as follows:
It is ordered, adjudged, and decreed that the judgment appealed from be amended by striking therefrom so much as awards the plaintiff the sum of $300, with interest, and, as amended, affirmed; plaintiff to pay the costs of the appeal. It is further ordered that the usual delay be allowed to both litigants within which to apply for rehearing.